Title: From George Washington to Henry Knox, 28 September 1783
From: Washington, George
To: Knox, Henry


                  
                     Dear sir
                     Rocky hill 28 Sepr 1783
                  
                  Supposing the necessary number of Troops to be kept up during the Winter it will be necessary to make some provision to supply their wants of Cloathing.
                  That this may not be delayed I am to request you to call for Returns of such Articles as will be absolutely necessary and to forward me a general Return thereof as soon as possible.  I am Dear sir Your very Obed. servant
                  
                     Go: Washington
                  
               